BRICKELL, C. J.
— The case, it may be, involves questions of some interest, if it had been shown as a fact, that when the appellant was required to perform the duty devolving upon every male inhabitant of the city, of his age, of working the streets, lie was in the employment, as clerk, of the Alabama Great Southern Railroad Company. But there seems to us, after a careful examination of the bill of exceptions, reciting that the case was heard upon an agreed state of facts, a careful avoidance of an affirmance of that fact. The statement is repeated, that he was in the employment of the company, as clerk, when he was arrested and fined. There is no statement that he was in that, or any other employment or service of the company, when he was required to perform the common duty resting upon all inhabitants of the city, of the class to which he belongs. If there be any force in his claim of exemptions, it is of its very essence, in the words of the statute from which he would derive it, that when he was required to perform the duty of working the streets, he was in the employment of the railroad company. Subsequently entering into- that employment, before he was arrested for the default he had committed, can not operate as a remission and pardon of the offense committed, and for which he was liable to answer.
Affirmed.